DETAILED ACTION
This correspondence is in response to the communications received July 19, 2021.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: In paragraph 0051, the recitation, “After the TiN layer 67 and W layer 68 are moved, one or more work function adjustment layers 82 …” (italicized emphasis added).  It appears that a typographical error occurred in this portion of the specification, in that 67 and 68 are actually removed after Fig. 3F in the Fig. 3G-H.  Appropriate correction is required.


Claim Objections
Claim 5 (both instances) are objected to because of two separate claims are numbered the same number.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, and in particular claims 1 and 9, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a semiconductor device with a channel formed in a fin, does not reasonably provide enablement for a semiconductor device with a channel formed in a planar transistor in a bulk substrate or a thin film transistor formed on a glass substrate for an OLED device.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  The disclosure in the specification (see 0001, 0011, 0017-0020, 0022, etc.) and all the figures, only cite the use of a fin based transistors.  The fin analogous device types discussed in ¶ 0011, are still types of what is considered to fall within the realm of fin type transistors which have a gate that interacts with the channel at more than the one surface of a planar transistor arrangement.

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “a channel layer” as claimed (independent claims 1 and 9) is not commensurate with the scope of the enablement and not adequately supported by the written description.  
B. The nature of the invention;
Modifying a gate conductor with boron to be a protective layer to prevent interactions such as diffusion or chemical reactions between two conductive layers in the gate stack.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant does not disclose boron implantation in metal gates in fin or planar devices in the Information Disclosure Statement.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 (first instance of claim 5) and 6, and in particular claim 4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the cap layer" in first line.  The term is not stated in claim 1, thus it is unclear what film is being referred to and thus the metes and bounds are unclear for this reason.  There is insufficient antecedent basis for this limitation in the claim.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    522
    858
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 3F, a semiconductor device, comprising:

a channel layer (20);

a gate dielectric layer (62) disposed over the channel layer (62 on 20);

a first conductive layer (“63 is one of Ti, TiN, Ta or TaN”, ¶ 0038) disposed over the gate dielectric layer (63 on 62);

a protective layer (66) disposed on the first conductive layer (66 over 63); and

a second conductive layer (“fourth conductive layer 68”, ¶ 0046 discussing Fig. 3F) disposed over the protective layer (68 over 66),

wherein the protective layer includes one selected from the group consisting of a boron containing layer, a silicon containing layer, a carbon containing layer and a nitrogen containing layer (¶ 0057).

Regarding claim 9, the Applicant discloses in Fig. 3H, a semiconductor device, comprising:

a channel layer (20);

a gate dielectric layer (62) disposed over the channel layer (62 on 20);

a first conductive layer (63) disposed over the gate dielectric layer (63 on 62);

a second conductive layer (65) disposed over the first conductive layer (65 on 63); and

a third conductive layer (“a third conductive layer 67”, ¶ 0058) disposed over the second conductive layer (67 over 65),

wherein an upper surface region (“a protective layer 66 is formed on a surface of the second conductive layer 65”, ¶ 0044) of the second conductive layer includes boron (¶ 0045).


    PNG
    media_image2.png
    607
    843
    media_image2.png
    Greyscale

Regarding claim 17, the Applicant discloses in Fig. 3H, a semiconductor device, comprising:

a fin structure including a channel region (“fin structure 20, which is to become a channel layer”, ¶ 0022);

a gate dielectric layer (62) disposed over the channel region (62 on 20);

a TiN layer (“first conductive layer 63 is one of Ti, TiN…”, ¶ 0038) disposed over the gate dielectric layer (63 on 62);

a TaN layer (“second conductive layer 65 is made of TaN”, ¶ 0043) disposed over the TiN layer (65 over 63);

a protective layer disposed on the TaN layer (“protective layer 66 is formed on a surface of the second conductive layer 65”, ¶ 0044);

a work function adjustment layer (82, ¶ 0051) disposed over the protective layer (82 over 66); and

a meta gate layer (“body gate metal layer 84”, ¶ 0051) disposed over the work function adjustment layer (84 over 82),

wherein the protective layer is resistive to a solution containing H3Pos (¶ 0044).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 11,270,994).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


    PNG
    media_image3.png
    689
    779
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    545
    770
    media_image4.png
    Greyscale



Regarding claim 1, the prior art Chen discloses in Fig. 1A-1K and 2K, a semiconductor device (col. 2, lines 18-28, semiconductor material basis for FinFET devices discussed), comprising:

a channel layer (“channel region 230 of the semiconductor fins 208 shown in Fig. 1J”, col. 7, lines 11-12);

a gate dielectric layer disposed over the channel layer (“interfacial oxide layer 312 and high-k layer 314”, col. 6, lines 54-55, 312, 314 on noted channel);

a first conductive layer (320) disposed over the gate dielectric layer (320 over 312/314, col. 7, lines 45-63);

a protective layer (“barrier layer 330”, col. 6, lines 50-51) disposed on the first conductive layer (330 on 320); and

a second conductive layer (“metal layer 340”, col. 6, lines 51) disposed over the protective layer (340 on 330),

wherein the protective layer includes one selected from the group consisting of a boron containing layer, a silicon containing layer, a carbon containing layer and a nitrogen containing layer (“Moreover, since the silicon atoms or the aluminum atoms within the barrier layer 330 are able to trap the fluorine impurities, the barrier layer 330 may be a thin layer while maintaining sufficient blocking function”, col. 9, lines 52-57).

Regarding claim 3, Chen discloses the semiconductor device of claim 1, and Chen discloses, “wherein the first conductive layer is a TaN layer” (320, “Referring to FIG. 3C, a work function material layer 320′ is conformally disposed on the high-k material layer 314′. Exemplary p-type work function metals that may be included in the work function material layer 320′ include TiN, TaN…”, col. 7, line 45-49).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 11,270,994) in view of Wang et al. (US 9,837,507).

Regarding claim 2, Wei discloses the semiconductor device of claim 1, however Chen does not disclose, “wherein a thickness of the protective layer is in a range from 0.1 nm to 1.0 nm”.

Wang discloses in col. 6, lines 48-52, “As shown in FIG. 8A, a TiN layer 102, as a lower barrier layer, is formed on the gate dielectric layer 90. The TiN layer 102 can be formed by CVD, PVD or ALD and the thickness of the TiN layer is in a range from about 0.3 nm to about 1.5 nm in some embodiments.”  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

In addition, it would have been obvious to one having ordinary skill in the art at the
time the invention was effectively filed to use the metal thin film dimension of “wherein a thickness of the protective layer is in a range from 0.1 nm to 1.0 nm” as a metal film layer as disclosed by Wang in the invention of Wei, for the purpose of preventing the detrimental effects of dopant species migration and allowing for the gate electrode stack to be of an appropriate dimension to be a functional gate component in a FinFET device. G. TSM: Teaching, Suggestion, Motivation Test.


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 11,270,994) in view of Agarwal et al. (US 6,635,939).  The applied reference of Chen has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


    PNG
    media_image3.png
    689
    779
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    545
    770
    media_image4.png
    Greyscale


Regarding claim 9, the prior art Chen discloses in Fig. 1A-1K and 2K, a semiconductor device (col. 2, lines 18-28, semiconductor material basis for FinFET devices discussed), comprising:

a channel layer (“channel region 230 of the semiconductor fins 208 shown in Fig. 1J”, col. 7, lines 11-12);

a gate dielectric layer disposed over the channel layer (“interfacial oxide layer 312 and high-k layer 314”, col. 6, lines 54-55, 312, 314 on noted channel);

a first conductive layer (320) disposed over the gate dielectric layer (320 over 312/314, col. 7, lines 45-63);

a second conductive layer (“barrier layer 330”, col. 6, lines 50-51) disposed over the first conductive layer (330 on 320); and

a third conductive layer (340) disposed over the second conductive layer (“metal layer 340”, col. 6, lines 51, 340 on 330).

Chen does disclose wherein the barrier layer (330) has silicon, but does not disclose, “wherein an upper surface region of the second conductive layer includes boron”.

    PNG
    media_image5.png
    408
    512
    media_image5.png
    Greyscale

Agarwal discloses in Fig. 3-5, shown above, “wherein an upper surface region of the second conductive layer includes boron” (col. 3, lines 49-61, “As illustrated in FIG. 3, a diffusion barrier layer 30 is then fabricated over the polysilicon layer 20. The diffusion barrier layer 30 comprises TiNx By. In forming the diffusion barrier layer 30, any suitable process can be employed wherein the relative boron and nitrogen concentrations are controlled to fall within the desired ranges”).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “wherein an upper surface region of the second conductive layer includes boron” as an alternative barrier film to the “barrier layer” of Chen as disclosed by Agarwal for the purpose of preventing the unwanted migration of dopant species to regions or device layers which the designer did not intend to travel to and be located. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 14, Wei discloses the  semiconductor device of claim 9, and Chen discloses, “wherein the third conductive layer is one or more layers of Ti, TIN, WN, TaAIC, TiC, TaC, TiAl and TiAIC” (Chen discloses in col. 8, lines 64-65, “material layer 340′ may include tungsten.”). 


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 10,854,459).  The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


    PNG
    media_image6.png
    485
    863
    media_image6.png
    Greyscale

Regarding claim 17, the prior art of Wei discloses in Fig. 10, shown above, a semiconductor device (col. 1, lines 42-46, semiconductor material basis for devices discussed), comprising:

a fin structure including a channel region (region of 60 between source and drain regions 70, fin discussed col. 3, lines 3-10, “FIGS. 2 through 10 illustrate cross-sectional views (e.g., along cross-section A-A) of respective intermediate structures during an example method for forming a semiconductor device in accordance with some embodiments. The semiconductor device can be a Field Effect Transistor (FET), which may be a FinFET like shown in FIG. 1, a planar FET, a Horizontal Gate All Around (HGAA) FET, or another device.”);

a gate dielectric layer (“a gate dielectric layer 82”, col. 5, lines 66-67) disposed over the channel region (82 over noted channel);

a TiN layer (“The capping layer 84 may include or be titanium nitride”, col. 6, lines 34-35) disposed over the gate dielectric layer (84 on 82);

a TaN layer (86, “A barrier layer 86 is conformally deposited on the capping layer 84. The barrier layer 86 may include or be tantalum nitride”, col. 6, lines 40-45) disposed over the TiN layer (86 on 84);

a protective layer (100, “ layer 100 may include or be titanium nitride (TiN), titanium-silicon nitride, titanium-carbon nitride, titanium-aluminum nitride, tantalum nitride, tantalum-silicon nitride (TaSi.sub.xN.sub.y), tantalum-carbon nitride, tungsten nitride, tungsten carbide, tungsten-carbon nitride, cobalt, platinum, the like, or a combination thereof”, col. 8, lines 6-12, provides at least a physical protection for layers underneath during fabrication as long as this film is present) disposed on the TaN layer (100 on 86);

a work function adjustment layer (104, “barrier/adhesion layer 104 may include or be titanium nitride, titanium-silicon nitride”, col. 8, lines 30-35) disposed over the protective layer (104 on 100); and

a meta gate layer (man made material film 106, would not be naturally available unless purified to be isolated in the form used here, thus only available as a human supplied material, thus “meta”, col. 8, line 40, “metal gate electrode 106”) disposed over the work function adjustment layer (106 over 104),

wherein the protective layer is resistive to a solution containing H3PO4 (100 is disclosed to be “tantalum-silicon nitride”, col. 8, lines 6-12).

Although Wei does not explicitly state “wherein the protective layer is resistive to a solution containing H3PO4” (H3PO4 where is “phosphoric acid”), Wei does disclose the same material applicant states is the material which can resist phosphoric acid, see Applicant’s ¶ 0074, where this is discussed.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.

In addition, it would have been obvious to one having ordinary skill in the art at the
time the invention was effectively filed to use the “tantalum silicon nitride” as a barrier layer as disclosed by Wei as migration of dopants is a significant issue for gate electrodes with contrasting material layered systems, for the purpose of preventing the detrimental effects of dopant species migration. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 18, Wei discloses the semiconductor device of claim 17, and Wei further discloses, wherein the protective layer contains one or more of C, Si, and B (100 is disclosed to be “tantalum-silicon nitride”, col. 8, lines 6-12).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 11,270,994) in view of Agarwal et al. (US 6,635,939) in view of Wei et al. (US 10,854,459).

Regarding claim 15, Chen discloses the semiconductor device of claim 9, how Chen does not disclose, “further comprising a fourth conductive layer disposed over the third conductive layer”. 

Wei discloses in Fig. 10, wherein there are 5x gate electrode films 84, 86, 100, 102, 104, 106, and thus discloses at least that a fourth conductive layer is present.  

In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “further comprising a fourth conductive layer disposed over the third conductive layer” as disclosed by Wei in the invention of Chen, for the purpose of using an upper gate electrode fill made of high electron mobility metal which can improve the speed of the transistor. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 11,270,994) in view of Agarwal et al. (US 6,635,939) in view of Wang et al. (US 9,837,507). 

Regarding claim 16, Chen discloses the semiconductor device of claim 9, however Chen does not disclose, “wherein a thickness of the second conductive layer is in a range from 1.0 nm to 5.0 nm”.

Wang discloses in col. 6, lines 48-52, “As shown in FIG. 8A, a TiN layer 102, as a lower barrier layer, is formed on the gate dielectric layer 90. The TiN layer 102 can be formed by CVD, PVD or ALD and the thickness of the TiN layer is in a range from about 0.3 nm to about 1.5 nm in some embodiments.”  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

In addition, it would have been obvious to one having ordinary skill in the art at the
time the invention was effectively filed to use the metal thin film dimension of “wherein a thickness of the protective layer is in a range from 0.1 nm to 1.0 nm” as a metal film layer as disclosed by Wang in the invention of Chen, for the purpose of preventing the detrimental effects of dopant species migration and allowing for the gate electrode stack to be of an appropriate dimension to be a functional gate component in a FinFET device. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 10,854,459) in view of Wang et al. (US 9,837,507).

Regarding claim 20, Wei discloses the semiconductor device of claim 17, and Wei does not disclose, “wherein the thickness of the protective layer is in a range from 1 nm to 10 nm”.

Wang discloses in col. 6, lines 48-52, “As shown in FIG. 8A, a TiN layer 102, as a lower barrier layer, is formed on the gate dielectric layer 90. The TiN layer 102 can be formed by CVD, PVD or ALD and the thickness of the TiN layer is in a range from about 0.3 nm to about 1.5 nm in some embodiments.”  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

In addition, it would have been obvious to one having ordinary skill in the art at the
time the invention was effectively filed to use the metal thin film dimension of “wherein a thickness of the protective layer is in a range from 0.1 nm to 1.0 nm” as a metal film layer as disclosed by Wang in the invention of Wei, for the purpose of preventing the detrimental effects of dopant species migration and allowing for the gate electrode stack to be of an appropriate dimension to be a functional gate component in a FinFET device. G. TSM: Teaching, Suggestion, Motivation Test.


Allowable Subject Matter
Claims 4, 5 (first instance), 6, 7, 8, 10, 11 and 19 are objected to as being dependent upon a rejected base claim, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6 is objected to because of the dependency upon claim 5.  Claim 13 is objected to because of the dependency upon claim 12.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893